206 So. 2d 210 (1968)
James VAN HOOK and Liane Peters, Relators,
v.
W.F. BLANTON, County Judge, Dade County, Respondent.
No. 36790.
Supreme Court of Florida.
January 24, 1968.
Matthews & Braynon, Miami, Jack Greenberg, James M. Nabrit, III, Leroy D. Clark and James Finney, New York City, for relators.
Earl Faircloth, Atty. Gen., and T.T. Turnbull, Asst. Atty. Gen., for respondent.
PER CURIAM.
After return to the alternative writ, oral argument, and due consideration and study of this cause, it is ordered that peremptory writ as petitioned for herein issue, it appearing that state statutes prohibiting interracial marriages and prescribing penalties for their violation, such as Sections 741.11 through 741.16, Florida Statutes, F.S.A. have been held invalid by the Supreme Court of the United States. See Loving v. Commonwealth of Virginia, 388 U.S. 1, 87 S. Ct. 1817, 18 L. Ed. 2d 1010 (1967).
It is so ordered.
ROBERTS, DREW, THORNAL, ERVIN and ADAMS, JJ., concur.
CALDWELL, C.J., and THOMAS, J., dissent.